—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered October 10, 1996, convicting him of robbery in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Court permissibly exercised its discretion in denying the defendant’s motion to vacate his plea of guilty (see, People v Ellerbe, 237 AD2d 299; People v Sears, 204 AD2d 578, 579; People v Ladelokun, 192 AD2d 723, 724; People v Lisbon, 187 AD2d 457, 458; see also, People v Ford, 86 NY2d 397, 404; People v Rivera, 71 NY2d 705, 708; People v Baldi, 54 NY2d 137, 146-147; People v Francis, 211 AD2d 812, 813). The defendant’s contention that the court improperly adjudicated him a second felony offender is unpreserved for appellate review, and, in any event, without merit (see, People v Pellegrino, 60 NY2d 636; see also, People v Proctor, 79 NY2d 992; People v Polanco, 232 AD2d 674, 675; People v Ramos, 150 AD2d 811). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.